—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 21,1995, which ruled that claimant’s request for a hearing was untimely.
By notice of determination mailed on May 19, 1994, claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause. He did not request a hearing with respect to this determination until September 14, 1994. The Board, finding claimant’s request for a hearing to be untimely, sustained the initial determination. In view of claimant’s failure to request a hearing within the statutory 30-day time period or to provide a reasonable excuse for this omission, we find no reason to disturb the Board’s decision (see, Matter of Dillard [Sweeney], 222 AD2d 924; Matter of Glynn [Hudacs], 211 AD2d 938).
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.